     Case 2:20-cv-01071-WBS-CKD Document 6 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LARRY WILLIAM CORTINAS,                         No. 2:20-cv-1071 CKD P
12                        Plaintiff,
13             v.                                        ORDER and FINDINGS AND
                                                         RECOMMENDATIONS
14       JALLA SOLTANIAN, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se. Plaintiff’s complaint was docketed with the

18   court on May 27, 2020. The court’s own records reveal that on the same day plaintiff filed a

19   complaint containing identical allegations. See Cortinas v. Soltanian, et al., Case No. 2:20-cv-

20   1067 EFB (E.D. Cal.).1 Due to the duplicative nature of the present action, the court will

21   recommend that the complaint be dismissed.

22            Accordingly, IT IS HEREBY ORDERED that:

23            1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is denied as moot.

24            2. The Clerk of the Court randomly assign this matter to a district court judge.

25            IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice as

26   duplicative. See Fed. R. Civ. P. 41(b).

27
     1
      A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                      1
     Case 2:20-cv-01071-WBS-CKD Document 6 Filed 06/01/20 Page 2 of 2

 1           These findings and recommendations are submitted to the District Judge assigned to this

 2   case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after being served

 3   with these findings and recommendations, plaintiff may file written objections with the court.

 4   The document should be captioned “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 6   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 7   Cir. 1991).

 8   Dated: June 1, 2020
                                                     _____________________________________
 9
                                                     CAROLYN K. DELANEY
10                                                   UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16
     12/ cort1071.23.docx
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
